ICJ_122_ApplicationGenocideConvention-Revision_BIH_YUG_2003-02-03_JUD_01_ME_03_EN.txt. 51

DECLARATION OF JUDGE REZEK
[Translation]

1 In the opimon of the majority of the Court, the Application for
revision submitted by the Federal Republic of Yugoslavia is madmissible
Accordingly, the Genocide case, m which Bosma and Herzegovina 1s the
Applicant and the Federal Republic of Yugoslavia the Respondent, must
take tts normal course In no way can I support this conclusion

2 My opposition to the Court’s decision 1s founded on two general
considerations First, under current international law the jurisdiction of
the Court cannot be imposed on a State against its will Second, the
ambiguities found in the United Nations system, notably those charac-
terizing the recent conduct of the United Nations im respect of the status
of the former Yugoslavia and the States having emerged from its break-
up, should not be permitted to operate in the present case against the
party applying for revision In my view, even the readily understandable
uncertainties and contradictions characterizing the conduct of Govern-
ments mn the region over the last decade should not work im legal pro-
ceedings to the disadvantage of those States And definitely not to the
disadvantage of only one of them

3 Security Council resolution 777 (1992) however appears to me to be
clear enough It implies that the entity over which the Court affirmed its
Jurisdiction in the Judgment of 11 July 1996, an entity comprising part of
the former Socialist Republic of Yugoslavia, could not at that time claim
to have been a Member of the United Nations, a party to the Statute of
the Court or a party to the 1948 Genocide Convention Owing to the
apparent will of other States and to the attitude adopted by a majority of
them, and as a consequence by the United Nations, the main State aris-
ing out of the former Yugoslavia found itself precluded from claiming
any entitlement whatsoever on the basis of its participation in these
treaty frameworks, even though, m a sign of 1ts conviction, 1t averred its
participation in them It would be unfair, and contrary to fundamental
legal principles, to deny a State a particular status within a given system
as far as some effects were concerned but to recognize that status on a
selective basis in respect of others

4 In any case, the new Yugoslavia has been a Member of the United
Nations and a party to the Statute of the Court since 1 November 2000
Its accession to the 1948 Genocide Convention, following upon action
taken by the United Nations Legal Counsel, occurred in March 2001 and
was accompanied by a reservation to Article IX concerning the Court’s
Jurisdiction to settle disputes As a general rule, any State expressing its
consent to a treaty enjoys the prerogative of making a reservation, the

48
APPLICATION FOR REVISION (DECL REZEK) 52

benefit of this right would not have been denied to the other States result-
ing from the disintegration of the former Yugoslavia and it cannot be
otherwise for the State seeking revision

5 The Court could have considered as a new fact the clarification pro-
vided by the United Nations in November 2000 of a question which had
Jain in a grey area since 1992, of a situation which could thus have
appeared uncertain in 1996 the former Socialist Republic of Yugoslavia
had ceased to exist, Mr Milosevic’s administration did not continue the
State which had broken up The Court’s assertion in the Judgment of
11 July 1996 of jurisdiction over the Respondent, resulting from a mus-
reading of the factual situation, should now be subject to revision

6 Otherwise, I would have proposed denying i Jimine the Application
for revision but for a reason diametrically opposed to those relied upon
by the majority the Federal Republic of Yugoslavia, one of the newest
Members of the United Nations, 1s not the entity considered by the Court
to be the Respondent in the Judgment of 11 July 1996 Accordingly, the
new Yugoslavia does not have standing to seek revision It 1s not a party
to the dispute submitted to the Court by Bosnia and Herzegovina It will
be for the Court to decide at the appropriate time whether that dispute 1s
extant in the absence of the Respondent

(Signed) Francisco REZEK

49

 
